Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/524,269. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claims of application ‘269 commonly recite the same features of a perfusion cell culture apparatus comprising: bioreactor vessel configured to receive liquid media; 1st and 2nd filtration assemblies comprising filtration systems, and harvest pump; the 1st filtration assembly comprising a sensor configured to interact with the liquid; and a controller executing operations comprising: receiving from the sensor, information indicative of an operational state of the 1st filtration system, determining from such information, whether the system is in an operable state and responsively causing the 1st harvest pump to stop pumping liquid media through the filtration system.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of claims 1 and 17, the body of the claim is incomplete, in that none of the recited apparatus structural features are recited as operable or configured for performing the perfusion or cell culturing, as recited in the claim preamble; instead the bioreactor vessel configured for receiving liquid media.  Also for each of claims 1 and 17, it is unclear whether the clauses concerning the controller receiving, determining and responsive…causing are positively reciting configuration and operability of the controller, or instead are drawn to intended end use.
In addition, in the last clause of claims 1, 17 and 33, it is unclear and ambiguous as to whether “a determination that the first filtration system is not in an operable state…causing the first harvest pump to stop pumping liquid…” may encompass or be drawn to a different determining, other than the determining based on received information from the sensor recited in the preceding clause. 
In each of claims 4 and 20, “each…filtration system comprises a pore size” is vague and ambiguous, since it is unclear whether a specific filter, membrane or other element of such systems comprise a given pore size; it is unclear whether the recited pore size range pertains to one or to a plurality of specific filters or other structural components of the filtration systems.
In each of claims 15, 16, 29-31, it is unclear whether “capture operation” defines an additional structural component of the apparatus or recites a functionality or method operational step.
Also in claims 16 and 30, “periodic continuous counter-chromatography skid” is vague, ambiguous and unclear as to whether “periodic” and “continuous” refer to the same or two or more different structural components or features to permit periodic flow or operation of a chromatograph and/or through or by another structural component; whether “counter” refers to a counter-current flow pattern through or by a chromatograph and/or another structural component; and whether “…chromatography skid” regards a particular type of skid, or to a chromatograph alone and/or other chromatography equipment mounted on a skid.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-21 and 23-42 are rejected under 35 U.S.C. 103 as being unpatentable over Serway PGPUBS Document US 2014/0093952 in view of Mundt et al PGPUBS Document US 2017/0260498 (Mundt), Xenopoulos et al PGPUBS Document US 2015/0133636 (Xenopoulos), and Schick patent 5,947,689. Specific paragraph numbers of the specification of the US PGPUBS Documents specification relied upon in this and subsequent 103 rejections are identified with “[ ]” symbols.
For independent claims 1 and 17, Serway discloses: A perfusion cell culture apparatus [0008, 0009] comprising: 
(a) a bioreactor vessel 11 configured to receive fluid or liquid media [0018-0021]; 
(b) a first filtration assembly or system 14/44/48/26 in fluid communication with the bioreactor vessel 11 [0018-0023] to both receive and recycle the liquid or fluid to and from the bioreactor (figures 1 and 2 and [0009, 0020]), wherein the first filtration assembly comprises:
(i) the first filtration system concerning a first filtration unit 30 being downstream of the bioreactor (hollow fiber tangential or cross-flow membrane ultrafiltration unit [0020-0023]);
(ii) a first harvest pump 22 or 26 connected in series with the first filtration system, wherein the first harvest pump is configured to pump the liquid media from the bioreactor vessel through the first filtration system [0019-0020, 0024], in combination with flow control valves [0024-0025]; and
(iii)  a pressure sensor 44 and/or 48, wherein the sensor is configured to interact with the liquid media inside the first filtration assembly [0022, 0023] to determine pressures and differential pressure across the filtration unit; and
(d) a controller for executing operations ([0006 see “automatic control”], [0009, see “automatic control of filtration sequences…”], [0021, “controlled pump biomass flow”]).
Serway discloses pressure sensors and a flow meter or sensor, immediately upstream and downstream of the 1st filtration unit or system, inherently operative, to determine whether correct pressure is maintained in the system [0021, 0022] or whether the filter unit is plugged or clogged, and overloaded with material, hence has become inoperable [0026].
Hence, Serway also discloses the controller receiving from the pressure sensor, information indicative of an operational state of the 1st filtration system, and operable to make a determination, based on at least the received information, whether the filtration system is in an operable state [0006, 0021, 0022, 0026].
Serway lacks a teaching or disclosure of limitation (c) of a second filtration assembly configured to operate in parallel with the first
filtration assembly, wherein the second filtration assembly is in fluid communication with the bioreactor vessel, and wherein the second filtration assembly comprises:
(i) a second filtration system; and
(ii) a second harvest pump connected in series with the second filtration system, wherein the second harvest pump is configured to pump the liquid media from the bioreactor vessel through the second filtration system.
Mundt teaches a perfusion, cell culture system [0038, 0061], comprising a bioreactor in fluid communication with 1st and 2nd filtration assemblies operating in parallel [0042, 0076, 0081, 0082];
which may be either upstream or downstream of a bioreactor for delivering fluid to or receiving fluid from the bioreactor [0003]; also disclosing 
filtration equipment including means for controlling the pressure and flow including pumps, valves, and pressure and flow meters or sensors [0076].
Serway also teaches that the first filtration assembly periodically becomes clogged or otherwise inoperable and requires being taken off-line for cleaning, repair or replacement [0021, 0026]. Hence, Serway in combination with Mundt suggests the need for there being a 2nd filtration assembly operating in parallel with the 1st filtration assembly having the same features of the 1st filtration assembly of filtration unit or system and harvest pump.
Hence, it would have been obvious to one of ordinary skill in the cell culture and liquid purification arts, to have modified the Serway apparatus by providing such second filtration assembly, in order to ensure a more continuous operation of the apparatus, by way of transferring fluid flow from the 1st to the 2nd filtration assembly upon sensing or otherwise detecting that the 1st filtration assembly has become clogged or otherwise lost effectiveness to handle processing and purification of the recirculating fluid or liquid.
Serway discloses pressure sensors and a flow meter or sensor, immediately upstream and downstream of the 1st filtration unit or system, inherently operative, to determine whether correct pressure is maintained in the system [0021, 0022] or whether the filter unit is clogged [0026].
Hence, Serway also discloses the controller receiving from the pressure sensor, information indicative of an operational state of the 1st filtration system, and determination, based on at least the received information, whether the filtration system is in an operable state.
	Serway also lacks an explicit teaching of wherein the controller is also operable for, responsive to a determination that the first filtration system is not in an operable state, causing the first harvest pump to stop pumping liquid media through the first filtration system. 
Schick teaches an automated or semi-automated, system for high precision separation for general application in the pharmaceutical and biotechnology industries concerning production of products requiring separation of cells and cell debris from liquid carrier material in the manufacture of cell material-containing biochemical or pharmaceutical product (column 1, lines 8-65 and column 2, lines 46-65). Schick teaches a system comprising a reservoir vessel 21, and 1st filtration assembly comprising first filtration system 24 which generally comprises a tangential or cross-flow ultrafiltration membrane filter, in series with a harvest pump unit 25 and pressure sensor(s) 35 and/or 36 (figure 1 and column 3, line 56-column 4, line 34 regarding the filter and pump unit and column 4, line 53-61 regarding the pressure sensors. 
Schick further teaches the system controlled by a processor or controller 41, having software and hardware and which is operative to receive pressure and pressure difference information indicative of operational state of the filtration system, determine whether the filtration system is in an operable state concerning based on such information, and decrease the pumping rate or stop the harvest pump from pumping, responsive to such determination based on the received pressure information (see particularly column 5, lines 25-37; column 6, lines 8-18; column 7, lines 57-66 and column 8, lines 10-18). Operational state in Schick corresponds to presence or absence of a build-up of back pressure threatening eventual filter system failure from leakage or blown or failed seals, tubing connections, loss of product components or potential contamination (column 4, lines 35-53).  
Xenopoulos teaches a system combining virus filtration and ultrafiltration in combination with cell culturing, for continuous operation [0166], comprising process control operations comprising various sensors for controlling and monitoring various process parameters received by a control system for controlling the process parameters including flow rate and pressure sensors [0284-0286].
with the control system operable to interrupt the flow of fluid through the system responsive to sensor determinations including for replacing or repairing a particular device such as a filtration system, such as by control of valves or pumps [0108, 0109, 0281].
Also, Serway discloses pressure sensors and a flow meter or sensor, immediately upstream and downstream of the 1st filtration unit or system, inherently operative, to determine whether correct pressure is maintained in the system [0021, 0022] or whether the filter unit is clogged [0026]; thus the controller receiving from the pressure sensor, information indicative of an operational state of the 1st filtration system, and determination, based on at least the received information, whether the filtration system is in an operable state. Serway additionally teaches controller software being operable to control flow through the harvest pump [0020, last 3 lines].
Also Mundt teaches a perfusion, cell culturing system combining a bioreactor and filtration assemblies operating in parallel, including filtration equipment including means for controlling the pressure and flow including pumps, valves, and pressure and flow meters or sensors [0076].
Hence, the combined disclosures or teachings of Serway, Mundt and Xenopoulos, suggest the Serway control system to be modified to be operative to interrupt flow through the harvest pump and associated valves, thus cause the 1st harvest pump to stop pumping liquid through the 1st filtration system. 
Hence, it would have been also obvious to one of ordinary skill in the cell culture and liquid purification arts, to have modified the Serway apparatus controller to be operable to be responsive to a determination that the first filtration system is not in an operable state, causing the first harvest pump to stop pumping liquid media through the first filtration system, as taught by a combination of the disclosure of Serway, and teachings of Xenopoulos, Mundt and Schick, to optimize maintenance of the 1st filtration assembly or system, and thus optimally utilize a 2nd filtration assembly connected in parallel with the 1st filtration assembly, to further ensure optimal, continuous operation of the perfusion cell culture apparatus or system of Serway. Such modification would have also enabled the obvious benefit of preventing eventual filter system failure from leakage or blown or failed seals, tubing connections, loss of product components or potential contamination (column 4, lines 35-53).
Serway further or specifically discloses: 
the 1st filtration system comprising a tangential flow filter system having cyclical or alternating flow from and towards the bioreactor through lines 12 and 16 for claims 2, 3, 18 and 19 (figure 1 and [0023]); 
the sensors comprising pressure sensors operable to detect pressure both upstream and downstream of the filtration assembly, thus inherently operable to determine whether pressure differential or pressure across the filter is greater than a threshold value for claims 5 and 21 [0008]; and
and an isolation valve configured to control flow of the fluid media through the 1st filtration assembly and controllable by the controller to be open and closed such as being responsive to a determination that the filtration system is not in an operable state, for claims 12 and 26 [0076].
Mundt further teaches: 
filtration systems comprising a pore size of any of varied sizes or of about 75nm or of about 0.1 to 1.0 micron for claims 4, 20 and 28 [0012, 0066-0068], and 
suggests means for increasing flow rates and pressures through the separate pumps to vary divided flow of fluid being purified for claims 8, 9 [0076, 0081 and 0082]. One of ordinary skill in the filtration art would have understood that when a previously divided flow is then directed exclusively to one flow path with flow through another flow path being interrupted, that flow volume or flow rate would necessarily about double, given there being adequate capacity in the flow channels and volume of the pump. 
For claims 13, 14, 27 and 28, Mundt also teaches or suggests one or more downstream “guard” filters in series and/or parallel with the 1st filtration system, in order to more highly purify the cell culture fluid mixture, or in order to obtain separate fractions of cell fluid mixture, or in order to have filtration redundancy, so as to facilitate maintenance or replacement of individual filters or filtration systems (again see [0042, 0066-0068, 0076 and 0081]. 
Xenopoulos additionally teaches: 
an array of varied types of sensors including optical sensors for claims 7 and 23 [0284]; 
the controller configured to output a visual alert or notification such as to a display interface for claims 10, 11, 24 and 25 [0286]; and 
a chromatographic or adsorptive depth filter capture operation element in series with the filtration assembly to collect cell culture product for claims 15 and 29 [0247, 0252].  
For claims 16 and 30, as best as can be determined by the indefinite claim language, Xenopoulos also teaches the further limitations of claim 16 regarding a capture operation, in teaching the chromatography steps as including “batch” or periodically conducted, as well as continuous, or a combination of batch/periodic or “semi-continuous”  perfusion operations including that of the chromatography devices [0005-0006, 0012, 0107, 0162], specifically bind or capture chromatography [0014, 0022, 0023];
mounting of the chromatography or capture units and other process units on a single or plural skids [0035, 0080]; and 
the system operable to enable countercurrent flow or fluid communication between given devices and devices preceding and following given devices including the chromatography units, thus “counter” or “countercurrent” operation [0040, 0041].
Schick further teaches: the controller further being configured to, responsive to the determination that the filtration system is not in an operable state, causing the capture operation to stop collecting permeate product from the liquid media until a replacement filter is installed for claim 31 (column 8, lines 35-46 and column 9, lines 1-24). 
Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Serway PGPUBS Document US 2014/0093952 in view of Mundt et al PGPUBS Document US 2017/0260498 (Mundt) and Xenopoulos et al PGPUBS Document US 2015/0133636 (Xenopoulos), and Schick patent 5,947,689, as applied to claims 1-5, 7-21 and 23-42 above, and further in view of Strobbe PGPUBS Document US 2014/0227769. 
Serway also discloses: For method claim 33, A method of culturing cells, the method comprising: 
(a) at least partially filling a bioreactor vessel with cells and liquid media, wherein the bioreactor vessel is in fluid communication with a first filtration system and a second filtration system connected in parallel with the first filtration system; 
(b) pumping liquid media from the bioreactor vessel through the first filtration system using a first harvest pump, wherein the first harvest pump is connected in series  with the first filtration system; 
(c) pumping liquid media from the bioreactor vessel through the second filtration system using a second harvest pump, wherein the second harvest pump is connected in series with the second filtration system; and 
(d) receiving, from a sensor configured to interact with the liquid media, information indicative of an operational state of the first filtration system; and
(e) determining, based on at least the received information, whether the first filtration system is in an operable state (Serway discloses pressure sensors and a flow meter or sensor, immediately upstream and downstream of the 1st filtration unit or system, inherently operative, to determine whether correct pressure is maintained in the system [0021, 0022] or whether the filter unit is clogged [0026]. Hence, Serway also discloses the controller receiving from the pressure sensor, information indicative of an operational state of the 1st filtration system, and determination, based on at least the received information, whether the filtration system is in an operable state.
Claim 33 differs from Serway by requiring: the step (c) of pumping liquid media from the bioreactor vessel through the second filtration system using a second harvest pump, wherein the second harvest pump is connected in series with the second filtration system.
Claim 33 also differs from Serway by requiring the step of (f) responsive to a determination that the first filtration system is not in an operable state, causing the first harvest pump to stop pumping liquid media through the first filtration system.
Mundt teaches a perfusion, cell culture system [0038, 0061], comprising a bioreactor in fluid communication with 1st and 2nd filtration assemblies operating in parallel [0042, 0076, 0081, 0082];
which may be either upstream or downstream of a bioreactor for delivering fluid to or receiving fluid from the bioreactor [0003]; also disclosing 
filtration equipment including means for controlling the pressure and flow including pumps, valves, and pressure and flow meters or sensors [0076].
Serway also teaches that the first filtration assembly periodically becomes clogged or otherwise inoperable and requires being taken off-line for cleaning, repair or replacement [0021, 0026]. Hence, Serway in combination with Mundt suggests the need for there being a 2nd filtration assembly operating in parallel with the 1st filtration assembly having the same features of the 1st filtration assembly of filtration unit or system and harvest pump.
Hence, it would have been obvious to one of ordinary skill in the cell culture and liquid purification arts, to have modified the Serway apparatus by providing such second filtration assembly, in order to ensure a more continuous operation of the apparatus, by way of transferring fluid flow from the 1st to the 2nd filtration assembly upon sensing or otherwise detecting that the 1st filtration assembly has become clogged or otherwise lost effectiveness to handle processing and purification of the recirculating fluid or liquid.
Serway discloses pressure sensors and a flow meter or sensor, immediately upstream and downstream of the 1st filtration unit or system, inherently operative, to determine whether correct pressure is maintained in the system [0021, 0022] or whether the filter unit is clogged [0026].
Hence, Serway also discloses the controller receiving from the pressure sensor, information indicative of an operational state of the 1st filtration system, and determination, based on at least the received information, whether the filtration system is in an operable state.
For claim 33, Serway also lacks an explicit teaching of step (f) of, responsive to a determination that the first filtration system is not in an operable state, causing the first harvest pump to stop pumping liquid media through the first filtration system. 
Schick teaches an automated or semi-automated, system for high precision separation for general application in the pharmaceutical and biotechnology industries concerning production of products requiring separation of cells and cell debris from liquid carrier material in the manufacture of cell material-containing biochemical or pharmaceutical product (column 1, lines 8-65 and column 2, lines 46-65). Schick teaches a system comprising a reservoir vessel 21, and 1st filtration assembly comprising first filtration system 24 which generally comprises a tangential or cross-flow ultrafiltration membrane filter, in series with a harvest pump unit 25 and pressure sensor(s) 35 and/or 36 (figure 1 and column 3, line 56-column 4, line 34 regarding the filter and pump unit and column 4, line 53-61 regarding the pressure sensors. 
Schick further teaches the system controlled by a processor or controller 41, having software and hardware and which is operative to receive pressure and pressure difference information indicative of operational state of the filtration system, determine whether the filtration system is in an operable state concerning based on such information, and decrease the pumping rate or stop the harvest pump from pumping, responsive to such determination based on the received pressure information (see particularly column 5, lines 25-37; column 6, lines 8-18; column 7, lines 57-66 and column 8, lines 10-18). Operational state in Schick corresponds to presence or absence of a build-up of back pressure threatening eventual filter system failure from leakage or blown or failed seals, tubing connections, loss of product components or potential contamination (column 4, lines 35-53).  
Xenopoulos teaches a system combining virus filtration and ultrafiltration in combination with cell culturing, for continuous operation [0166], comprising process control operations comprising various sensors for controlling and monitoring various process parameters received by a control system for controlling the process parameters including flow rate and pressure sensors [0284-0286].
with the control system operable to interrupt the flow of fluid through the system responsive to sensor determinations including for replacing or repairing a particular device such as a filtration system, such as by control of valves or pumps [0108, 0109, 0281].
Also, Serway discloses pressure sensors and a flow meter or sensor, immediately upstream and downstream of the 1st filtration unit or system, inherently operative, to determine whether correct pressure is maintained in the system [0021, 0022] or whether the filter unit is clogged [0026]; thus the controller receiving from the pressure sensor, information indicative of an operational state of the 1st filtration system, and determination, based on at least the received information, whether the filtration system is in an operable state. Serway additionally teaches controller software being operable to control flow through the harvest pump [0020, last 3 lines].
Also Mundt teaches a perfusion, cell culturing system combining a bioreactor and filtration assemblies operating in parallel, including filtration equipment including means for controlling the pressure and flow including pumps, valves, and pressure and flow meters or sensors [0076].
Hence, the combined disclosures or teachings of Serway, Mundt and Xenopoulos, suggest the Serway control system to be modified to be operative to interrupt flow through the harvest pump and associated valves, thus cause the 1st harvest pump to stop pumping liquid through the 1st filtration system. 
Hence, it would have been also obvious to one of ordinary skill in the cell culture and liquid purification arts, to have modified the Serway apparatus controller to be operable, so as to be responsive to a determination that the first filtration system is not in an operable state, causing the first harvest pump to stop pumping liquid media through the first filtration system, as taught by a combination of the disclosure of Serway, and teachings of Xenopoulos, Mundt and Schick, to optimize maintenance of the 1st filtration assembly or system, and thus optimally utilize a 2nd filtration assembly connected in parallel with the 1st filtration assembly, to further ensure optimal, continuous operation of the perfusion cell culture apparatus or system of Serway. Such modification would have also enabled the obvious benefit of preventing eventual filter system failure from leakage or blown or failed seals, tubing connections, loss of product components or potential contamination (column 4, lines 35-53).
Serway further or specifically discloses: the 1st filtration system comprising an alternating tangential flow filter system having cyclical or alternating flow from and towards the bioreactor through lines 12 and 16 for claim 34 (figure 1 and [0023]); and
the sensors comprising pressure sensors operable to detect pressure both upstream and downstream of the filtration assembly, thus inherently operable to determine whether pressure differential (transmembrane) or downstream pressure across the filter is greater than a threshold value for claims 35-38 [0008].
Mundt further teaches or suggests: pumping liquid media from the bioreactor vessel through the first filtration system comprises pumping liquid media at a first flow rate, wherein pumping liquid media from the bioreactor vessel through the second filtration system comprises pumping liquid media at a second flow rate, and wherein the first flow rate is approximately equal to the second flow rate for claim 39 ([0076 “means for controlling the pressure and flow, such as pumps and valves”]); 
responsive to the determination that the first filtration system is not in an operable state, causing the second harvest pump to increase a flow rate of liquid media through the second filtration system for claim 40; or specifically 
causing the second harvest pump to increase a flow rate of liquid media through the second filtration system comprises approximately doubling the flow rate of liquid media through the second filtration system for claim 41 [0076 “means for controlling the pressure and flow, such as pumps and valves”, 0081 and 0082]. 
One of ordinary skill in the filtration art would have understood that when a previously divided flow is then directed exclusively to one flow path with flow through another flow path being interrupted, that flow volume or flow rate would necessarily about double, given there being adequate capacity in the flow channels and volume of the pump. 
Xenopoulos additionally teaches: responsive to a determination that the first filtration system is not in an operable state, the controller configured to output a visual alert or notification such as to a display interface for claim 42 [0286].
Claims 6 and 22 further differ by requiring the sensor to be a capacitance sensor. Strobbe teaches a system for purifying a bioreactor-produced liquid mixture which is ultrafiltered, with process control of reactor and filtration operation [0213-0218] controlled by input from varied sensors including flow rate, pressure and capacitance sensors [0221-0224]. It would have been further obvious for the skilled artisan to have employed such capacitance sensors in the modified Serway apparatus as taught by Strobbe, so as to detect flow and fluid property data non-invasively, thus without contaminating or impacting flow rate of the cell-containing fluid being processed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ebner et al patent 3,974,068 teaches a membrane filtration system in which an optically activated controller which functions to monitor filtrate to determine whether the filter surface has become defective and thus inoperative, and in response to stop a flow pump (column 7, line 63-column 8, line 10).
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
06/21/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778